Citation Nr: 0117178	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  99-08 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a higher initial rating for residuals of 
herniated nucleus pulposus at L4-5 and L5-S1, status post 
laminectomies, for the period from December 1, 1955 through 
May 31, 1990.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel



INTRODUCTION

The veteran had active military service from September 1952 
to September 1954.  This appeal comes to the Board of 
Veterans' Appeals (Board) from a January 1997 rating decision 
by the Department of Veterans Affairs (VA) Newark Regional 
Office (RO) which implemented the Board finding of clear and 
unmistakable error (CUE) in a January 1956 rating decision 
denying service connection for a low back condition and 
granted service connection for the disability; the RO 
assigned a staged initial rating including a noncompensable 
(zero percent) evaluation for the period from December 1, 
1955 through May 31, 1990.  By August 1998 rating decision, 
the RO increased the initial rating to 10 percent for this 
period.


REMAND

The veteran has requested a higher initial rating for his low 
back condition for the period from December 1, 1955 through 
May 31, 1990.  His appeal follows a January 1997 decision by 
the Board that CUE was committed in a January 1956 rating 
decision denying service connection for a low back condition.  
Ordinarily, a determination by a VA agency of original 
jurisdiction (the RO) is final and may not be modified on the 
same facts, except by appeal to the Board during a one-year 
period following notification by filing a notice of 
disagreement.  38 U.S.C.A. § 7105(b); 38 C.F.R. § 3.104(a).  
If no appeal is filed within that time, the determination 
becomes final and may not be reopened or allowed thereafter.  
38 U.S.C.A. § 7105(c).  However, a prior final decision must 
be reversed or amended where the evidence establishes CUE was 
committed at the time it was rendered.  38 C.F.R. § 3.105(a); 
see Russell v. Principi, 3 Vet.App. 310 (1992).  Where CUE is 
found, the rating or other adjudicative decision which 
constitutes a reversal of the prior final decision has the 
same effect as if it had been made on the date of the 
reversed decision.  38 C.F.R. § 3.105(a).  

The RO implemented the Board's determination in a January 
1997 rating decision which established service connection for 
"post operative laminectomies for herniated nucleus pulposus 
at L4-5, L5-S1" effective September 14, 1954 (the day 
following the date of the veteran's separation from active 
duty).  The decision also assigned a rating of 10 percent 
from that date, a rating of 100 percent under 38 C.F.R. 
§ 4.30 from October 1 to November 30, 1955, and, apparently a 
noncompensable rating from December 1, 1955 to May 31, 1990.  
A 60 percent rating was assigned from June 1, 1990.  

In March 1997, the veteran filed a timely notice of 
disagreement (NOD) with the January 1997 rating decision, and 
specifically with the evaluation assigned for the period from 
December 1, 1955 to May 31, 1990.  No disagreement was 
expressed with ratings assigned prior or subsequent to this 
period.  As part of his NOD, the veteran summarized medical 
evidence which he had already submitted, provided a list of 
exhibits containing medical evidence, and listed 22 health 
care providers who he had seen during the period under 
evaluation.  In addition, he offered several statements as to 
his symptoms during this time and reported that 
"[a]dditional evidence is available, if required."

By August 1998 rating decision, the Newark RO increased the 
evaluation of the veteran's condition to 10 percent for the 
period from December 1, 1955 to May 31, 1990, but no attempt 
was made to obtain any of the "additional evidence" 
reported by the veteran.  The rating decision indicated that 
the "private medical evidence that the veteran submitted for 
the period October 1969 to November 1991, was received more 
than one year after his treatment and cannot be considered 
for evaluating the severity of his back condition for the 
period December 1, 1955 to May 31, 1990."  In November 1998, 
the RO received a further statement from the veteran, 
characterized as an NOD to the August 1998 decision, which 
provided some additional information.

In mid-1998, the veteran moved, and his claims file was 
transferred to the Phoenix VARO.  In February 1999, that RO 
issued a statement of the case (SOC) identifying applicable 
law and regulations pertaining to CUE and effective dates, 
but essentially reiterated the assertion that the veteran's 
private medical evidence could not be considered in the 
evaluation of his back condition since it was received more 
than one year after treatment was provided.  

Generally, the effective date of an award based on a claim 
reopened after final adjudication is fixed "in accordance 
with the facts found," but cannot be earlier than that date 
of receipt of the application for such benefits.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(a).  As an exception to this 
rule, the effective date for an award of increased 
compensation can be up to one year prior to the application, 
if it is "ascertainable" that an increase in disability 
occurred during that period.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  In cases of CUE, benefits are to be 
paid from the date on which they would have been payable if 
the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.400(k).

The RO determination that the veteran's medical evidence 
could not be considered is in error, since, "[i]n an 
original claim for benefits, the date the [medical] evidence 
is submitted or received is irrelevant when considering the 
effective date of an award."  See McGrath v. Gober, 14 Vet. 
App. 28, 35 (2000).  A claim for service-connection is 
comprised of separate issues, including the "downstream" 
issues of rating and effective date.  See Barrera v. Gober, 
122 F.3d 1030, 1032 (Fed. Cir. 1997).  Once an RO has granted 
service connection for a claimed condition, the filing of an 
NOD on any of the downstream issues will initiate appellate 
review which will relate back to the date of the original 
claim.  See Holland v. Gober, 10 Vet. App. 433 (1997); see 
also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
(separate NODs required to initiate review of downstream 
issues).  Because the January 1997 decision granting service 
connection has the "same effect" as if it had been made in 
January 1956, it is deemed to relate to the veteran's 
September 1954 original application for service connection.  
38 C.F.R. § 3.105(a).  

As noted above, the effective date of an award "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(a).  In McGrath, 
supra, the U.S. Court of Appeals for Veterans Claims (Court) 
ruled that nothing prevented an appellant from using medical 
evidence created more than 20 years after the original 
application was received to establish the proper effective 
date and level for compensation, noting that "[d]ependent on 
the 'facts found,' this rating may be a constant rating if 
the disability has been consistent in severity or a 'staged' 
rating if the disability has fluctuated in severity."  
McGrath, 14 Vet. App. at 35-36, citing Fenderson v. West, 12 
Vet. App. 119 (1999).  

In November 2000, the Veterans Claims Assistance Act of 2000 
became law, Pub. L. No. 106-475 (2000) (the VCAA) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126), 
substantially modifying the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims 
finally denied during the period from July 14, 1999 to 
November 9, 2000).

The VCAA establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
VCAA, sec. 3(a) (to be codified at 38 U.S.C. § 5103-5103A)).  
After receiving an application for benefits, VA is required 
to notify the claimant and the representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  VA 
must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by VA.  

On review of the veteran's claim in light of the new 
legislation, the Board concludes that the RO has not 
substantially complied with the requirements of VCAA.  
Although a significant body of lay and medical evidence was 
developed, the RO's SOC incorrectly advised him that certain 
evidence would not be accepted to establish entitlement to a 
higher initial rating.  Moreover, the RO has not attempted to 
ascertain what "additional evidence" was being proffered by 
the veteran in his March 1997 NOD.  As a result, the Board 
cannot say the veteran would not be prejudiced by its 
proceeding to a decision at this point.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
satisfied.  The RO should specifically 
request that the veteran furnish any 
"additional evidence" which he may have 
in his possession which is related to the 
severity of his low back disability prior 
to June 1, 1990.  Any evidence received 
should be associated with the claims file. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a back 
condition during the period after his 
release from active duty through May 31, 
1990.  After securing any necessary 
releases, the RO should obtain any 
records from these providers which have 
not already been secured and associate 
them with the claims file.

Thereafter, the RO should readjudicate this claim.  If the 
benefit sought on appeal remains denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC) and an opportunity 
to respond.  The appellant has the right to submit additional 
evidence and argument on the matter remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled expeditiously.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


